DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 07/27/2022.  These drawings are accepted.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1, recites in part:

“A process for the isolation and analysis of microorganisms contained in a sample comprising:
…incubating at least one microorganism in the compartments during a determined duration,
before or during the incubation, detecting compartments comprising at least one microorganism, 
extending the incubation after detecting compartments comprising at least one microorganism until detecting a defined quantity of microorganism, 
recovering the content of the detected compartments comprising at least one microorganism in receptacles for subsequent use, 
determining at least one functional parameter relative to a microorganism in the compartments comprising at least one microorganism, 
wherein the splitting, incubation, detection and determining at least one functional parameter are integrated into an automated system for isolating and analyzing microorganisms”.

Claim 12, recites in part:
“An automated system for the isolation and analysis of microorganisms contained in a sample, the system comprising:
…a detection device for detecting compartments comprising at least one microorganism, and 
a determination device for determining at least one functional parameter, said determination device capable of determining at least one functional parameter relative to a microorganism in the compartments comprising at least one microorganism, 
said system further comprising a central control unit capable of controlling the incubating device and the detection device in order to perform: 
an incubation of the at least one microorganism in the compartments during a determined duration, 
a detection of the compartments comprising at least one microorganism before or during the incubation, and 
a prolongation of the incubation”.

The above features are neither anticipated nor made obvious by the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 10 of the Applicant’s remarks filed 07/27/2022, with respect to the 35 U.S.C. §112 rejections of claims 11-16 have been fully considered and are persuasive. The rejections have been withdrawn.
It should be noted that Applicant’s amendments still contain claim limitations that use terms that can be interpreted as “generic placeholders” (e.g., “a detection device, a determination device, a central control unit, a generation module, and a circulation device”), however, persons of ordinary skill in the art reading the specification would understand that the terms have a sufficiently definite meaning as the name for the structure that performs the function. Therefore, 35 U.S.C. §112(f) does not apply.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425